MARSHALL, C. J.
1. Where the owner of property executes to another an instrument under or in connection with which he does not divest himself of the title to any of his estate but provides for the disposition of such property at or after his death and it becomes operative to transfer the property only at the time and by reason of his death, such instrument is testamentary in character and to be valid must be executed as a will. '
2. A trust agreement intended to operate as a conveyance of property at and after the death of the settlor must be consummated by such a distinct and absolute delivery of property by the settlor to the trustee for the benefit of the named beneficiaries as to be a relinquishment of dominion over it by the settlor.
(Allen, Robinson and Matthias, JJ., concur.)